Exhibit 10.3 EXECUTION VERSION FIRST AMENDMENT TO CREDIT AGREEMENTAND COLLATERAL AGENCY AGREEMENT This FIRST AMENDMENT TO CREDIT AGREEMENT AND COLLATERAL AGENCY AGREEMENT, dated as of May 12, 2016 (this “Amendment”), is entered into among the undersigned in connection with (a)that certain Credit Agreement, dated as of January 15, 2016 (as amended from time to time, the “Credit Agreement”), among Sunrun Hera Portfolio2015-A, LLC, a Delaware limited liability company, as Borrower (the “Borrower”), the financial institutions as Lenders from time to time party thereto, Investec Bank PLC, as Administrative Agent for the Lenders (the “Administrative Agent”) and as Issuing Bank, and (b)that certain Collateral Agency and Intercreditor Agreement, dated as of January 15, 2016 (as amended from time to time, the “Collateral Agency Agreement”), among the Borrower, the Administrative Agent, Deutsche Bank Trust Company Americas, as Collateral Agent (the “Collateral Agent”), and each other Secured Party party thereto from time to time.Capitalized terms which are used but not otherwise defined herein shall have the meanings ascribed to such terms in the Credit Agreement.
